Exhibit 10.1 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. RESTRICTED STOCK UNIT AWARD AGREEMENT This Restricted Stock Unit Award Agreement (the “Agreement”) dated as of [] [], 20[] is between Central European Media Enterprises Ltd. (the “Company”) and [] (the “Grantee”). 1. Grant of Award.The Company hereby grants to the Grantee, in accordance with the terms of the Company’s Amended and Restated Stock Incentive Plan, as amended (the “Plan”) and this Agreement, the number of restricted stock units (the “Restricted Stock Units” or the “Award”) as follows: NUMBER OF RESTRICTED STOCK UNITS GRANTED: DATE OF GRANT: VESTING SCHEDULE: Restricted Stock Units will vest in [●] installments on the dates in the following schedule (the “Regular Vesting Schedule”), subject to the Grantee’s continuous employment with the Company or any of its Subsidiaries or service as a non-executive director of the Company (together, “Service”) from the date hereof through the applicable vesting date: Restricted Stock Vesting Date Units Vesting [] [], 20[] [●]% of Award [Firstanniversary of grant date] Each Restricted Stock Unit represents a right to receive one share of Class A Common Stock of the Company for each Restricted Stock Unit that vests in accordance with the Regular Vesting Schedule.This Award shall be governed by the terms of the Plan, which are incorporated herein by reference. 2. Additional Vesting Provisions. (a) Right to Award.This Award shall vest in accordance with the vesting schedule set forth on the Regular Vesting Schedule in Section 1 and with the applicable provisions of the Plan and this Agreement. (b) Termination of Service. In the event the Grantee’s Service ceases for any reason (other than for the reasons in Section 2(c) below), Restricted Stock Units that have not previously vested prior to such cessation of Service shall immediately be forfeited to the Company without payment of any consideration for the Restricted Stock Units, and the Grantee will have no further right, title or interest in or to such Restricted Stock Units or the underlying shares. (c) Death or Disability.In the event the Grantee’s Service ceases due to the Grantee’s death or termination by the Company due to disability, the Restricted Stock Units that have not previously vested shall become fully vested upon such cessation.For purposes of this Agreement, “disability” means the Grantee’s inability to perform the duties and responsibilities required of the Grantee by reason of a physical or mental disability or infirmity which has continued for more than one hundred and twenty (120) consecutive calendar days in any twelve (12) consecutive month period, as determined by the Committee. (d) Change of Control Trigger Event. Awards of Restricted Stock Units that have not previously vested will become fully vested following certain Change of Control Trigger Events pursuant to the Plan provided that the Grantee remains in Service through the date of such Change of Control Trigger Event. 3. Settlement of the Award; Delivery of Shares. (a) Delivery of Shares. Subject to Sections 5 and 8, the Company shall issue shares of Class A Common Stock within sixty (60) days following the vesting of the Award or portion thereof. (b) Book-entry Settlement.Upon issuance of the shares of Class A Common Stock, the Company shall name the Grantee as the registered holder of such shares in the Company’s share register. 4. Adjustments for Changes in Capitalization.In the event the Committee makes any adjustment to the Restricted Stock Units underlying the Award pursuant to the Plan following a change of capitalization, any additional Restricted Stock Units or other property that become subject to the Award will, unless otherwise determined by the Committee, be subject to the same forfeiture restrictions, delivery requirements and other provisions of this Agreement applicable to Restricted Stock Units underlying this Award.No fractional shares or rights to fractional shares of Class A Common Stock will be created or issued. Any fraction of a share will be rounded down to the nearest whole share. 5. Withholding Taxes.Grantee acknowledges that Grantee may be liable for taxes assessed and/or withheld on the Award pursuant to applicable federal, state, national or local law under the applicable laws of the jurisdiction where the Grantee is resident or may otherwise be applicable to the Grantee in respect of the Restricted Stock Units or the issuance of shares of Class A Common Stock underlying the Restricted Stock Units. (a) Amount of Withholding Taxes.Prior to the settlement of any portion of the Award, the Company shall inform the Grantee of (i) the estimated amount of any federal, state, national, local income and employment taxes and social or national insurance (collectively, “Taxes”) which the Company determines will be owed by the Grantee, by reason of the vesting and/or settlement of the Award and (ii) the amount, if any, that the Company or any of its Subsidiaries will be required to withhold from the Grantee by reason of such vesting and/or settlement. (b) Payment of Withholding Taxes. The Grantee may satisfy its obligation in respect of withholding Taxes: (a) by paying to the Company in cash an amount equal to the withholding Taxes no later than the date of settlement of the Award; or (b) subject to compliance with applicable law and the Company’s Insider Trading Policy, by delivering to the Company an instruction to a broker approved by the Company providing for the assignment of the proceeds from the sale of some or all of the shares of Class A Common Stock to be received on the settlement of an Award. The Company may withhold amounts from any compensation otherwise payable to the Grantee by the Company or any of its Subsidiaries, and the Grantee hereby authorizes the withholding from compensation payable to Grantee, any amounts required to satisfy the federal, state, national or local withholding Tax obligations of the Company or any of its Subsidiaries in connection with the Award. The Company shall not be required to deliver any shares of Class A Common Stock if it has not received satisfactory evidence of payment of any withholding Taxes. - 2 - (c) Satisfying Withholding Tax Obligations with Shares. The Company may, in the discretion of the Committee, permit the Grantee to satisfy all or any portion of the Company’s or any of its Subsidiaries’ obligations for withholding Taxes in respect of an Award by deducting from the shares of Class A Common Stock the Grantee would otherwise receive a number of shares having a fair market value equal to the amount of withholding Taxes that are payable (using the minimum statutory rates of withholding for purposes of determining such amount).The Grantee agrees that delivery of a number of shares of Class A Common Stock net of the amount deducted for purposes of satisfying withholding Tax obligations shall be full settlement of the Award for all purposes. 6. Non Transferability.The Grantee shall not sell, assign, exchange, transfer (other than by will or the laws of descent or distribution), pledge, charge, hypothecate or otherwise dispose of or encumber the Award or the Restricted Stock Units. 7. Rights as a Shareholder. Neither the Grantee nor the Grantee’s representative shall have any rights as a shareholder with respect to any shares of Class A Common Stock underlying any Restricted Stock Units until such Award has vested and such individual has been named as the registered holder of such shares of Class A Common Stock in the Company’s share register. 8. Regulatory Compliance.The Company may postpone recording the Grantee as the registered holder of shares of Class A Common Stock issuable pursuant to this Agreement in the Company’s share register for such period as may be required to comply with any applicable requirements under any applicable securities laws, the listing requirements of any applicable stock exchange, and any requirements under any other applicable law, and the Company shall not be obligated to deliver any such shares of Class A Common Stock to the Grantee if either delivery thereof would constitute a violation of any provision of any law or of any regulation of any governmental authority or any applicable stock exchange.The Company shall not be liable to the Grantee or its representative for any damages relating from any delays in recording the Grantee as the registered holder of shares in the Company’s share register or any mistakes or errors connected therewith. 9. Effect Upon Service.Nothing contained in this Agreement or in the Plan shall confer upon the Grantee any right with respect to the continuation of the Grantee’s Service with the Company or interfere in any way with the right of the Company, subject to the terms of any separate agreement to the contrary, at any time to terminate such Service. Reference to the Plan.The Award has been granted pursuant to and subject to the provisions of the Plan, which are hereby incorporated herein by reference. Anything herein to the contrary notwithstanding, in the event of any conflict between the terms of this Agreement and the terms of the Plan, the terms of the Plan shall govern.All capitalized terms that are used in this Agreement and not otherwise defined herein shall have the meanings ascribed to them in the Plan. Determinations.Each determination, interpretation or other action made or taken pursuant to the provisions of this Agreement by the Committee shall be final and conclusive for all purposes and shall be binding upon all persons, including, without limitation, the Company and the Grantee, and the Grantee’s respective successors and assigns. - 3 - Incentive Compensation Recoupment Policy.The Award and the underlying Restricted Stock Units are subject to recoupment in accordance with the Company’s Incentive Compensation Recoupment Policy in effect from time to time. Section 409A of the Code.It is intended that the Restricted Stock Units are exempt from Sections 409A and 457A of the Code pursuant to the “short-term deferral” rule applicable to each such section, as set forth in the regulations or other guidance published thereunder.Notwithstanding the foregoing, the Grantee shall be solely responsible and liable for the satisfaction of all taxes and penalties that may be imposed on the Grantee in connection with the Award (including any taxes and penalties under Sections 409A and 457A of the Code), and neither the Company nor any of its Subsidiaries shall have any obligation to indemnify or otherwise hold the Grantee harmless from any or all of such taxes or penalties. Amendment. The Grantee hereby consents to any amendment to this Agreement in any way the Committee deems necessary or advisable to comply with or satisfy exemption from Sections 409A and 457A of the Code, to carry out the purpose of the grant, or in connection with any change in applicable laws or regulation or any future law or regulation. Except as provided above, any amendment to this Agreement must be in writing and signed by the Company and the Grantee. Governing Law.This Agreement and all determinations made and actions taken pursuant hereto shall be governed by the laws of Bermuda. Severability.In the event any provision of this Agreement shall be held illegal or invalid for any reason, the illegality or invalidity shall not affect the remaining provisions of this Agreement, and this Agreement shall be construed and enforced as if such illegal or invalid provision had not been included. Counterparts.This Agreement may be signed in counterparts, each of which shall be an original, with the same effect as if the signatures thereto and hereto were upon the same instrument. Signatures appear on following page - 4 - IN WITNESS WHEREOF, the parties have executed this Agreement as of the day of . CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. By: Name: Title: GRANTEE Dated: Signed: [Grantee]
